FILED: 10/5/2015 5:02:58 PM
                                                                              SHERRI ADELSTEIN
                                                                              Denton County District Clerk
                                                                              By: Kelly Smith, Deputy




                                        NO. 14-04122-211
                                                                                    FILED IN
IN THE MATTER OF                                   §     IN THE DISTRICT
                                                                      2nd COURT
                                                                          COURT OF APPEALS
THE MARRIAGE OF                                    §                      FORT WORTH, TEXAS
                                                   §                    12/15/2015 8:48:28 AM
SUNEETHA MALLELA                                   §                        DEBRA SPISAK
AND                                                §     211TH                   Clerk
                                                                 JUDICIAL DISTRICT
HARI KRISHNA MALLELA                               §
                                                   §
AND IN THE INTEREST OF                             §
A.P.M. AND A.S.M., CHILDREN                        §     DENTON COUNTY, TEXAS

            REQUEST FOR FINDINGS OF FACT AND CONCLUSIONS OF LAW

       Respondent, Hari Krishna Mallela, requests the Court to state in writing the findings of

fact and conclusions of law as provided by rules 296 and 297 of the Texas Rules of Civil

Procedure and section 6.711 of the Texas Family Code with respect to the Enforcement Order

signed on September 15, 2015.

       Without limitation, Respondent, requests that the Court's findings and conclusions

include—

       1.      the characterization of each party's assets, liabilities, claims, and offsets on which

                       disputed evidence has been presented; and

       2.      the value or amount of the community estate's assets, liabilities, claims, and

               off-sets on which disputed evidence has been presented.

       Respondent further requests that the clerk of the Court immediately call this request to

the attention of the Court pursuant to rule 296 of the Texas Rules of Civil Procedure.

       Respondent further requests that the Court cause copies of its findings and conclusions to

be transmitted to each party in the suit as required by rule 297 of the Texas Rules of Civil

Procedure.
                                             Respectfully submitted,

                                             Khaleel & Associates, P.C.



                                             By:
                                              R. Keith Walker
                                              Texas Bar No. 20721500
                                              E-mail: kwalkerlaw@aol.com
                                              14001 Goldmark Dr. #140
                                              Dallas, TX 75240
                                              Tel: 469-330-8630
                                              Fx: 469-330-8354


                                              Sajeel S. Khaleel
                                              State Bar No. 24036899
                                              Email: skhaleel@khaleellaw.com
                                              Prosperity Bank Bldg.
                                              9330 LBJ Frwy., Ste 900
                                              Dallas, TX 75243
                                              Ph: 972-808-0777
                                              Fx: 972-793-8287
                                              Attorneys for Respondent


                                    Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or party in

accordance with the Texas Rules of Civil Procedure on October 5, 2015.




                                            R. Keith Walker and Sajeel S. Khaleel
                                            Attorney for Respondent